DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1, closest found prior art Demont (US 2022/0085459 A1) teaches a power distribution system for an electric aircraft (see fig.1 para 0068), comprising: a first battery pack connected to at least a first load and to a common bus that connects the first battery pack in parallel to at least a second battery pack (see fig.4 para 0099); a first electrical component electrically connected between the first battery pack and the first load  (see 8120, 8622, 8621 fig.9 para 135) and configured to disconnect the first load from the first battery pack (see para 0136-0139).
	Demont doesn’t expressly teach configured to disconnect the first load from the first battery pack in response to current above a first threshold current, wherein the first electrical component has a first disconnection time at the first threshold current; and a second electrical component electrically connected between the first battery pack and the common bus and configured to disconnect the first battery pack from the common bus in response to current above a second threshold current, wherein the second electrical component has a second disconnection time at the second threshold current that is higher than the first disconnection time.
	Hence claim 1 is deemed allowable.
	Regarding claim 20, closest found prior art Demont (US 2022/0085459 A1) teaches a method for distributing power in an electric aircraft (see fig.1 para 0068), comprising providing power from a first battery pack to a first load, wherein the first battery pack is connected to a common bus that connects the first battery pack in parallel to at least a second battery pack (see fig.4 para 0099);, a first electrical component is electrically connected between the first battery pack and the first load (see 8120, 8622, 8621 fig.9 para 135) and configured to disconnect the first load from the first battery pack (see para 0136-0139).
	Demont doesn’t expressly teach disconnect the first load from the first battery pack in response to current above a first threshold, and a second electrical component electrically connected between the first battery pack and the common bus and configured to disconnect the first battery pack from the common bus in response to current above a second threshold, wherein the second threshold is higher than the first threshold.
	Hence claim 20 is deemed allowable.
	Claims 2-19 depend on allowable claim 1, hence claims 2-20 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836